
	

114 SRES 476 ATS: Designating the month of May 2016 as “Cystic Fibrosis Awareness Month”.
U.S. Senate
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 476
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2016
			Mr. Markey (for himself and Mr. Grassley) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the month of May 2016 as Cystic Fibrosis Awareness Month.
	
	
 Whereas cystic fibrosis (in this preamble referred to as CF) is a genetic disease affecting more than 30,000 children and adults in the United States and more than 70,000 children and adults worldwide;
 Whereas, in patients with CF, a defective gene causes the body to produce an abnormally thick, sticky mucus that clogs the lungs, produces life-threatening lung infections, and obstructs the pancreas, preventing digestive enzymes from reaching the intestines to help break down and absorb food;
 Whereas there are approximately 1,000 new cases of CF diagnosed each year; Whereas infant blood screening to detect genetic defects is the most reliable and least costly method to identify individuals likely to have 1 of 1,800 different CF mutations;
 Whereas early diagnosis of CF permits early treatment and enhances quality of life, longevity, and the treatment of CF;
 Whereas CF impacts the families of patients because of the intense daily disease management protocols that patients must endure;
 Whereas, in the United States, there are more than 120 CF care centers and 55 affiliate programs with highly trained and dedicated providers that specialize in delivering high-quality, coordinated care for CF patients and their families;
 Whereas the number of adults with CF has steadily grown and the median age of survival for a person with CF is now nearly 40 years of age; and
 Whereas innovative precision medicines and treatments have greatly improved and extended the lives of patients: Now, therefore, be it
		
	
 That the Senate— (1)designates the month of May 2016 as Cystic Fibrosis Awareness Month;
 (2)congratulates the community of individuals who care for patients with cystic fibrosis for their unrelenting dedication to those patients;
 (3)recognizes that the care delivery system for cystic fibrosis can be a model for building better care coordination in the larger healthcare system;
 (4)acknowledges the tremendous investments and scientific achievements that have significantly improved the lives of individuals with cystic fibrosis; and
 (5)urges researchers, developers, patients, and providers to work together closely to find a cure for this deadly disease.
			
